DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-8 are allowed under this Office action.

Allowable Subject Matter
Claims 1 and 3-8, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-8, were carefully reviewed and a search with regards to independent claims 1 and 8 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1 and 3-8, specifically independent claims 1 and 8,  the prior art searched was found to neither anticipate nor suggest a head up display apparatus configured to project an image to a windshield or a combiner of a vehicle, thereby displaying a virtual image to be superimposed on a real image in front of the vehicle for a driver, the head up display apparatus comprising: a controller configured to perform control to display the virtual image in a visible region of the windshield or the combiner; and a display unit configured to display the virtual image in the visible region in accordance with the control of the controller, wherein the controller extracts a predetermined object based on an image taken by an external camera, wherein the controller acquires information including object information including an object position of the object in space, viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera, and virtual image information including a position of a virtual 
The most relevant arts searched, Lee, etc. (US 20190178669 A1), modified by Takahashi, etc. (US 20090231116 A1), and Nagahara, etc. (US 20100066832 A1), teach that a head up display apparatus configured to project an image to a windshield or a combiner of a vehicle, thereby displaying a virtual image to be superimposed on a real image in front of the vehicle for a driver, the head up display apparatus comprising: a controller configured to perform control to display the virtual image in a visible region of the windshield or the combiner; and a display unit configured to display the virtual image in the visible region in accordance with the control wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information, wherein the controller performs the control to the display unit by using data after the correction, wherein the controller performs conversion process at the time of the correction so that a position of an intersection between a straight line when viewing the object position through the visible region from a viewpoint position after movement from a viewpoint position of basic setting of the driver and the virtual image region is set as a display position of the image after correction, wherein the virtual image region is set at a virtual image region position with a predetermined virtual image distance ahead of the visible region as viewed from the viewpoint position of the driver, and wherein the controller determines whether or not to perform the correction of the display position of the image in each of a first case where the object position is located at the back of the virtual image region position and a second case where the object position is located in front of the virtual image region position” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612